91 S.W.3d 117 (2002)
Alice BOXDORFER, Respondent,
v.
Kelly PAYNE, Appellant.
No. ED 80366.
Missouri Court of Appeals, Eastern District, Division One.
September 24, 2002.
Motion for Rehearing and/or Transfer Denied November 27, 2002.
Susan H. Mello, Clayton, MO, for appellant.
William R. Leible, Clayton, MO, for respondent.
*118 Before ROBERT G. DOWD, JR., P.J., and MAY K. HOFF and GEORGE W. DRAPER III, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 27, 2002.

ORDER
PER CURIAM.
Kelly Payne (Lessee) appeals from a judgment entered against her for rent and damages in the sum of $2,050. Lessee argues the trial court erred in (1) determining Alice Boxdorfer (Lessor) was entitled to possession of the leased premises on March 22, 2001, as a matter of law; (2) holding Lessor's termination notice provided one month's notice before expiration of the lease, as required under Section 441.060, RSMo 2000; (3) not requiring the unlawful detainer petition to be notarized; (4) awarding Lessor damages for expenditures to clean, repair, and renovate the leased premises; (5) awarding Lessor damages in the amount of $2,050; (6) awarding Lessor damages well over and above what would be ordinary wear and tear; (7) awarding Lessor damages not based on evidence of fair market value; and (8) awarding Lessor damages that unjustly enriched her. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).